357 S.W.3d 320 (2012)
In the Interest of: A.M.
Juvenile Officer, Respondent,
v.
R.M. (Mother), Appellant.
No. WD 74109.
Missouri Court of Appeals, Western District.
January 31, 2012.
Carrie D. Mermis and Thomas J. Fritzlen, Jr., Kansas City, MO, for Appellant.
Lori L. Stipp, Kansas City, MO, for Respondent.
Ed Dougherty, Kansas City, MO, Guardian ad litem.
Before Division One: CYNTHIA L. MARTIN, Presiding Judge, and THOMAS H. NEWTON and KAREN KING MITCHELL, Judges.

Order
PER CURIAM:
Mother, R.M., appeals the trial court's order terminating her parental rights to A.M. ("Son"). Mother raises three points on appeal: (1) the trial court erred when it determined that Mother has a permanent mental condition that prevents her from providing adequate care for Son and that she failed to care for Son; (2) the trial court erred when it determined that the harmful conditions giving the court jurisdiction over the case initially continued to exist, justifying termination; and (3) the trial court abused its discretion in finding that the best interests of the child justified termination. We affirm the trial court's judgment. Rule 84.16(b).